

115 HCON 89 IH: Expressing the sense of Congress with respect to United States policy toward Tibet and that the treatment of the Tibetan people should be an important factor in the conduct of United States relations with the People’s Republic of China.
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 89IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Ms. Ros-Lehtinen (for herself, Mr. Engel, Mr. Yoho, and Mr. Sherman) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress with respect to United States policy toward Tibet and that the
			 treatment of the Tibetan people should be an important factor in the
			 conduct of United States relations with the People’s Republic of China.
	
 Whereas, on October 17, 2007, His Holiness the 14th Dalai Lama (in this resolution referred to as the Dalai Lama) was awarded the Congressional Gold Medal in recognition of his many enduring and outstanding contributions to peace, nonviolence, human rights, and religious understanding;
 Whereas during his Congressional Gold Medal acceptance speech, Dalai Lama stated, The time has come for our dialogue with the Chinese leadership to progress towards the successful implementation of a meaningful autonomy for Tibet, as guaranteed in the Chinese constitution and detailed in the Chinese State Council White Paper on Regional Ethnic Autonomy of Tibet;
 Whereas the Dalai Lama continues to advance the goal of greater understanding, tolerance, harmony, and respect among the different religious faiths of the world through interfaith dialogue and outreach to other religious leaders;
 Whereas the Dalai Lama continues to use his moral authority to promote the concept of universal responsibility as a guiding tenet for how human beings should treat one another and the planet we share;
 Whereas in the ten years since the Dalai Lama accepted the Congressional Gold Medal, China has implemented increasingly repressive policies in Tibet, including—
 (1)travel restrictions against Tibetans and United States citizens; (2)restrictive regulations on religious affairs;
 (3)censorship of Buddhist literature and information; (4)demolition of Tibetan Buddhist sites;
 (5)imprisonment of Tibetan prisoners of conscience; and (6)declarations that Decision-making power over the reincarnation of the Dalai Lama and over the end of survival of his lineage resides with the central government of China;
 Whereas, on April 15, 2015, the Chinese State Council released a white paper entitled Tibet’s Path of Development Is Driven by an Irresistible Historical Tide, which stated that there is no prospect of [a high degree of autonomy for Tibet] ever coming to pass and furthermore stated that Tibet had been part of China since ancient times; Whereas in recent years, Tibetan nomads, who have lived as nomadic herders on the Tibetan Plateau for centuries, have been banned from grazing in certain areas of the Tibetan Plateau and hundreds of Tibetan herders have been forcibly relocated by Chinese government officials into socialist villages;
 Whereas in September 2017, the Government of China adopted additional restrictive regulations on governmental control over the practice of religion and expressed an intention that the government should actively guide religion to fit within socialist society;
 Whereas these 2017 regulations state that religious groups, religious schools, religious activity sites and religious citizens shall abide by the Constitution, laws, regulations and rules; practice the core socialist values; [and] preserve the unification of the country, ethnic unity and religious harmony and social stability;
 Whereas these 2017 regulations, scheduled for implementation by the Chinese government beginning February 2018, would explicitly ban unregistered religious groups from teaching about religion, establishing religious colleges, going abroad to take part in religious training or gatherings, or otherwise engage in activities that endanger national security;
 Whereas the Department of State stated in the 2016 Report on Tibet Negotiations that [t]he Dalai Lama’s representatives and Chinese officials from the United Front Work Department have not met directly since the ninth round of dialogue in January 2010;
 Whereas 2016 International Religious Freedom Report for China published by the Department of State stated, In the [Tibet Autonomous Region] and other Tibetan areas, authorities engaged in widespread interference in religious practices, especially in Tibetan Buddhist monasteries and nunneries;
 Whereas the 2016 Country Reports on Human Rights Practices for China published by the Department of State stated, Under the professed objectives of controlling border areas, maintaining social stability, combating separatism, and extracting natural resources, the government engaged in the severe repression of Tibet’s unique religious, cultural, and linguistic heritage by, among other means, strictly curtailing the civil rights of the Tibetan population, including the freedoms of speech, religion, association, assembly, and movement;
 Whereas since 2009, 150 Tibetans have self-immolated to protest against China’s rule in Tibet and most Tibetans publicly call for the return of the Dalai Lama to Tibet;
 Whereas the Chinese government has refused to allow an independent investigation into the causes of the self-immolations and has instead criminalized them, by imprisoning the survivors and collectively punishing the relatives, friends and villagers of the self-immolators, as documented by the International Campaign for Tibet;
 Whereas Congress has a long history of support for Tibet, including— (1)declaring that the United States should make Tibet issue a higher policy priority;
 (2)declaring that the United States should urge China to establish a constructive dialogue with the Dalai Lama;
 (3)requiring Voice of America and Radio Free Asia to begin broadcasts in the Tibetan language; (4)mandating that Tibet be listed separately in the annual Country Reports on Human Rights published by the Department of State;
 (5)requiring a report from the Department of State on the state of negotiations between the representatives of the Tibetan people and the Chinese government;
 (6)establishing educational and cultural exchange programs with Tibet; (7)providing humanitarian, food, medical, vocational training, primary and secondary education, and other assistance to Tibetan refugees;
 (8)funding programs to promote and preserve Tibetan culture and the resilience of Tibetan communities in India and Nepal;
 (9)funding a scholarship program for Tibetan refugees to study in the United States; (10)providing assistance to nongovernmental organizations working to preserve the Tibetan environment and cultural traditions; and
 (11)appropriating funds for National Endowment for Democracy programs related to Tibet; Whereas section 901(b)(6) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 22 U.S.C. 2651 note) stated that United States policy toward China should be explicitly linked with the situation in Tibet, specifically including—
 (1)lifting martial law in Lhasa and other parts of Tibet; (2)opening Tibet to foreigners, including the press and international human rights organizations;
 (3)releasing Tibetan political prisoners; and (4)conducting negotiations between representatives of His Holiness the Dalai Lama and the Chinese government;
 Whereas the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note), signed into law on September 30, 2002—
 (1)established United States principles with respect to human rights, religious freedom, political prisoners, and economic development projects in Tibet;
 (2)established in statute the position of the Special Coordinator for Tibetan Issues in the Department of State;
 (3)established annual reporting requirements on Sino-Tibetan negotiations and safeguarding Tibet’s distinct cultural identity, both by the Secretary of State and by the congressionally established Congressional-Executive Commission on China;
 (4)mandated the provision of Tibetan language training to interested foreign service officers; (5)required Federal officials to raise issues of religious freedom and political prisoners; and
 (6)urged the Secretary of State to seek establishment of an office in Lhasa; Whereas the President will visit China on November 8, 2017, for a series of bilateral, commercial, and cultural events including meetings with President Xi Jinping, who has been reappointed as the Chinese Communist Party Leader by the 19th Congress held from October 18 through 24, 2017; and
 Whereas it is in line with United States national security interests and values to oppose China’s increasingly repressive policies toward Tibet and work towards a negotiated solution: Now, therefore, be it
	
 That it is the sense of Congress that it should be the policy of the United States to— (1)make the treatment of the Tibetan people an important factor in the conduct of United States relations with the People’s Republic of China;
 (2)consistent with the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note)— (A)encourage the Government of the People’s Republic of China to enter into a dialogue with the Dalai Lama or his representatives leading to a negotiated agreement with respect to Tibet;
 (B)publicly call for the immediate and unconditional release of all those held prisoner for expressing their political or religious views in the Tibet Autonomous Region and other Tibetan areas; and
 (C)establish an office in Lhasa, Tibet, to assist visiting United States citizens and to monitor political, economic, and cultural developments in Tibet;
 (3)appoint the Special Coordinator for Tibetan Issues at the highest levels of government; (4)revoke appropriate privileges of any Chinese official found to be responsible for impeding access of United States citizens, including Tibetan-Americans, to Tibet and ensure that reciprocal visa processing measures are occurring in accordance with the rules and regulations of the Department of State;
 (5)continue to designate China as a country of particular concern pursuant to section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b));
 (6)engage with appropriate officials of the Chinese government to— (A)stop the demolition of Tibetan Buddhist religious institutions;
 (B)revise religious and travel regulations to conform with international human rights standards; and (C)ensure that Tibetan nomads are allowed to continue their way of life on the Tibetan Plateau, which they have helped to preserve for centuries, and are not forcibly relocated into socialist villages.
				